Per Curiam.
This action is brought by Marvin J. Morrison as special administrator for the estate of Harold F. McEvoy to recover on a nonnegotiable promissory note. After plaintiff had rested his case, defendants moved for a dismissal. The motion was granted. Plaintiff appeals from the judgment of dismissal. We affirm.
The issue on appeal concerns the propriety of the dismissal by the district court, which was based in part on the finding that plaintiff failed to show that the note was given for a good and valuable consideration.
To recover, the plaintiff must present evidence to show that the note was supported by consideration. Since the nonnegotiable note does not on its face import consideration, mere introduction of the note into evidence does not create a presumption of consideration. Conroy v. Ferree, 68 Minn. 325, 71 N. W. 383 (1897).
Plaintiff alleged the note was given by the defendants, James and Dorothea Hayes, to the decedent in consideration for the sale of an “On Sale” liquor establishment and certain real property. In examining the record, we find no evidence that decedent owned any interest in the real property or in the “On Sale” liquor establishment.
*210Plaintiff, in failing to show consideration for the note, failed to establish a prima facie case for recovery on the nonnegotiable promissory note. Accordingly, the district court’s dismissal was proper.
Affirmed.